Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE HORIZON THERAPEUTICS PLC HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO HORIZON
THERAPEUTICS PLC IF PUBLICLY DISCLOSED.

CONFIDENTIAL

AMENDMENT NO. 3 TO

COMMERCIAL SUPPLY AGREEMENT

This Amendment No. 3 (the “Amendment”) to the Commercial Supply Agreement by and
between Horizon Therapeutics Ireland DAC, formerly known as Horizon Pharma
Ireland Limited (“Customer”) and AGC Biologics A/S, formerly known as CMC
Biologics A/S (“AGC”) is dated as of July 31, 2020 (“Amendment Effective Date”).

RECITALS

AGC and Customer are Parties to the Commercial Supply Agreement effective as of
February 14, 2018 (the “Agreement”), as amended by Amendments No. 1 and No. 2
thereto. AGC and Customer wish to amend certain provisions of the Agreement so
that AGC may subcontract certain Services to AGC’s affiliated entity, AGC
Biologics, Inc., located in Boulder, Colorado (“AGC BLD”).

AGREEMENT

 

1.

Definition and Interpretation. The definition of “AGC Facility” in Clause 1.1 of
the Agreement is deleted in its entirety and replaced by the following:

“AGC Facility” means AGC’s manufacturing facility in Copenhagen, Denmark,
Bothell, Washington, Boulder, Colorado or another AGC facility agreed on in
writing by the Parties.

 

2.

Quality Agreement. The following provision is added to the end of Clause 2.3:

Promptly following the Amendment Effective Date, but in any event within [***]
days following the Amendment Effective Date unless mutually extended by the
Parties, AGC and Customer shall execute an addendum to the Commercial Quality
Agreement or enter into a new Quality Agreement to address the manufacture of
Product by AGC BLD.

 

3.

Subcontract to Affiliates. Clause 2.5.1 is deleted in its entirety and replaced
with the following:

2.5 AGC may subcontract

2.5.1 to its Affiliates, specifically AGC SEA and AGC BLD, any part of the
Services (provided that the Affiliates may not further subcontract those parts
of the Services), with the prior written consent of Customer (such consent not
to be unreasonably withheld, delayed or conditioned);

 

4.

Subcontract to Testing Laboratories. Pursuant to Clause 2.5.2 of the Agreement,
Customer acknowledges and agrees that AGC BLD may subcontract the Services
identified in the definition of Testing Laboratories to the parties identified
as Contract Labs on Attachment C to the Commercial Quality Agreement.

 

5.

Appendix Two. Appendix Two to the Agreement is deleted in its entirety and
replaced with Appendix Two to this Amendment No. 3.

 

6.

No Other Amendment; Confirmation. Except as expressly amended, modified and
supplemented by this Amendment No. 3, the provisions of the Agreement, including
the provisions of Appendix Two, shall remain in full force and effect. Unless
otherwise defined in this Amendment No. 3, all capitalized terms used but not
defined in this Amendment No. 3 shall have the meaning set forth in the
Agreement. Each Party acknowledges that it has read this Amendment No. 3,
understands the changes affecting the Agreement and agrees to be bound by the
terms of the Agreement as modified by this Amendment No. 3. The Parties further
acknowledge and agree that the Agreement, as amended, embodies the complete and
exclusive understanding among the Parties and supersedes and merges all related
prior proposals and understandings whether oral or written.

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Amendment Effective Date.

 

HORIZON THERAPEUTICS IRELAND DAC, formerly known as Horizon Pharma Ireland
Limited     AGC BIOLOGICS A/S, formerly known as CMC Biologics A/S By:  

/s/ Alan McNeice

    By:  

/s/ Patricio Massera

Print Name:  

Alan McNeice

    Print Name:  

Patricio Massera

Title:  

Director

    Title:  

CEO AGC Biologics

duly authorized     duly authorized

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

APPENDIX TWO

[***]

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

3